Case 2:19-cv-04427-PSG-SS Document 16 Filed 04/30/20 Page 1 of 2 Page ID #:55



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Salvatore Brancaccio
12                          UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14                                  LOS ANGELES DIVSION
15
16
17 Salvatore Brancaccio,                      Case No.: 2:19-cv-04427-PSG-SS

18                                            STIPULATION OF DISMISSAL
                       Plaintiff,
19
            vs.
20
     Capital One Bank (USA) N.A.,
21
22                     Defendant.
23
24
25
26
27
28
     2:19-cv-04427-PSG-SS                                    STIPULATION OF DISMISSAL
Case 2:19-cv-04427-PSG-SS Document 16 Filed 04/30/20 Page 2 of 2 Page ID #:56



 1                                STIPULATION OF DISMISSAL
 2
            The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(A)(ii),
 3
     hereby stipulate that the above-captioned action is hereby dismissed in its entirety
 4
     with prejudice and with each side to bear its own attorneys’ fees and costs.
 5
 6
 7
      Plaintiff                              Defendant
 8
      __/s/ Trinette G. Kent                 __/s/ Marcos D. Sasso
 9
      TRINETTE G. KENT                       MARCOS D. SASSO
10    Attorney for Plaintiff                 Attorney for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2:19-cv-04427-PSG-SS                    -2-                     STIPULATION OF DISMISSAL
